United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                  September 19, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 06-20161
                             Summary Calendar

                    IN THE MATTER OF: BAQAR SHAH,
                                                               Debtor.

                             MAHENDRA MEHTA,

                                                               Appellant,


                                  VERSUS


                  KENNETH HAVIS, Chapter 7 Trustee,


                                                                 Appellee.



           Appeal from the United States District Court
                For the Southern District of Texas
                          No. 05 CV 3370



Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant   Mahendra   Mehta   challenges   the   district    court’s

dismissal of his bankruptcy appeal.        We affirm.

      Our review of the record reveals that Mehta has tested the

patience of the bankruptcy court and the district court throughout

the history of this protracted litigation.        He has filed numerous

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
frivolous   motions,    frivolous     appeals      from   rulings   on    those

frivolous   motions    and   has   refused    to    follow   orders      of   the

bankruptcy court.

     The activity giving rise to this appeal reflects the nature of

some of this conduct.        The bankruptcy court entered a sanctions

order in June 2005.     In July, the trustee moved for an order of

civil contempt against Mehta for deliberately refusing to comply

with the June sanctions order.        Mehta filed no timely response to

this order. After at least two continuances at Mehta’s behest, the

bankruptcy court held a hearing on the motion on September 19,

2005. Mehta had been ordered to personally appear at that hearing.

Mehta did not appear at the hearing as ordered and his counsel

offered no substantive evidence at the hearing.              The bankruptcy

court granted the trustee’s motion, held Mehta in civil contempt

and sanctioned him.      On September 29, 2005, Mehta appealed that

order to the district court.        The appeal was docketed on October

26, 2005.    Mehta’s brief was due on November 10, 2005 under

Bankruptcy Rule 8009(a)(1).

     When Mehta’s brief had not been filed on December 29, 2005,

the trustee filed a motion to dismiss the appeal for failure to

prosecute. The district court granted the motion and dismissed the

appeal on February 9, 2006.        Mehta now appeals that order.

     Given the history of Mehta’s frivolous appeals and missed

deadlines in this litigation, the district court did not abuse its

discretion in dismissing the appeal.         The only excuse Mehta offers

                                      2
for failing to file his appeal brief is that he did not have a

transcript of the bankruptcy court proceedings.    But it was up to

Mehta to arrange for the transcript and he does not argue that he

requested the transcript.

      Given the history of Mehta’s refusal to obey court orders, his

delaying tactics, and missed deadlines, the district court did not

err in dismissing this appeal.2   See Pyramid Mobile Homes, Inc. v.

Speake, 531 F.2d 743, 745 (5th Cir. 1976) (per curiam).

      AFFIRMED.




  2
   Although it is a close case, we decline to award sanctions for
a frivolous appeal. Mehta is cautioned, however, that this court’s
patience is also wearing thin.

                                  3